DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chopping blade having a plurality of chopping teeth that are symmetrically distributed about a center of the chopping device, as recited in claim 6, must be shown or the feature(s) canceled from the claim(s).  The teeth depicted in the embodiments do not appear to be exactly symmetrical across the longitudinal axis of the blade, nor do they appear exact mirror images of each other on oppositely disposed ends of the blade. It should be noted that the Examiner believes the claim is meant to read, --wherein the plurality of chopping teeth are point symmetrically distributed about a center of the chopping device— which is what is shown in the drawing and consistent with what is disclosed in Para. [009] of the specification. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claim(s) 1-2, 11-13, 15-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (US 20040112028 A1) in view of Lalonde (US 4292791 A).

REGARDING CLAIM 1
Duncan et al. teaches a lawn mower comprising: 
a blade assembly ((10), Fig. 1a) configured to perform a cutting function; 
a deck formed with an accommodating space for accommodating at least part of the blade assembly; (Para. [0034] teaches that the mulching lawn mower blade assembly 10 is mounted in a mower housing of a lawn mower for cutting and mulching grass.)
and a power mechanism configured to drive the blade assembly to rotate about a rotation axis; (Para. [0036] teaches that mounting hole 22 operatively connects the mulching lawn mower blade assembly 10 to the lawn mower, also see claim 24 of Duncan which discloses that the blade is connected to a motor via a shaft) 
wherein the blade assembly comprises: 
a chopping device comprising a chopping body (12), a plurality of chopping teeth (20), and a plurality of branching ports (36); 
wherein the chopping body is configured to be driven by the power mechanism to rotate (Para. [0036]), 
the plurality of chopping teeth extend upward or downward from the chopping body (Para. [0036] teaches that the teeth 20 are bent upwards), 
and a one of the plurality of branching ports is provided between two adjacent ones of the plurality of chopping teeth. (Para. [0037], Fig. 2c)
Duncan may not explicitly teach the blade assembly further comprising: 
a cutting blade configured to be driven by the power mechanism to rotate about the rotation axis having a cutting edge;
Lalonde in the abstract teaches that it was old and well known in the art to provide a dual cutting and mulching lawn mower blade assembly with a separate cutting blade (8) and chopping blade (9) driven by a single drive assembly (4) and working in unison to cut and finely mulch the grass. 
a cutting blade (8) configured to be driven by the power mechanism to rotate about the rotation axis having a cutting edge (13); (Fig. 2)
It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to use the chopping blade of Duncan in combination with a cutting blade as in the manner taught by Lalonde. Lalonde teaches that the combination of cutting and chopping blades was known, and Duncan at Para. [0036-0037] teaches that using a chopping blade with bent tooth-like projections creates a suction which reduces the air pressure in the mower housing, thereby straightening bent grass blades for easier cutting and swirling around the cut grass blades for mulching purposes. Duncan additionally teaches that the gaps between the teeth portions provide an exit for any sand/debris the chopping blade portion may come across.

REGARDING CLAIM 2
Duncan/Lalonde teaches the lawn mower of claim 1. Duncan further teaches 
wherein the plurality of chopping teeth of the chopping device extend in a same direction. (Para. [0036] that all teeth 20 are bent upwards.)

REGARDING CLAIM 11
Duncan/Lalonde teaches the lawn mower of claim 1. Duncan further teaches
wherein an opening of each one of the plurality of branching ports is of a same size. (Para. [0037])

REGARDING CLAIM 12

Duncan/Lalonde teaches the lawn mower of claim 1.
Duncan/Lalonde may not explicitly teach
• wherein an opening of one of the plurality of branching ports close to the rotation axis is larger than an opening of one of the plurality of branching ports away from the rotation axis.
However, it would have been obvious to one of ordinary skill in the art, as of the effective filing date, to space the teeth any reasonable distance apart, as a matter of obvious design choice. The modification to the spacing of the teeth would not result in a device that performs differently than the prior art device as no advantage has been disclosed, therefore the claimed device is not patentably distinct from the prior art device. (See MPEP 2144.04 IV(A.))


REGARDING CLAIM 13
Duncan/Lalonde teaches the lawn mower of claim 1. Duncan further teaches
wherein the plurality of chopping teeth and the chopping body are integrally formed or separately formed (Fig. 2C shows that the teeth 20 are integrally formed to chopping body 12) 
and at least one edge of each of the plurality of chopping teeth is provided with a chopping edge. (Para. [0036] teaches that each tooth 20 may be twisted such that a sharp cutting edge is slightly forward from the rest of the tooth.)



REGARDING CLAIM 15
Duncan/Lalonde teaches the lawn mower of claim 1. Lalonde further teaches
wherein the cutting blade and the chopping device are two separate elements which are connected by means of a connecting element ((10), Fig. 2). (C2, L60-68)

REGARDING CLAIM 16
Duncan teaches a blade assembly (10) for a lawn mower, comprising: 
a chopping device comprising a chopping body (12), a plurality of chopping teeth (20), and a plurality of branching ports (36), 
wherein the chopping body is configured to be driven by the power mechanism to rotate (Para. [0036]), 
the plurality of chopping teeth extend upward or downward from the chopping body, (Para. [0036] teaches that the teeth 20 are bent upwards),
and a one of the plurality of branching ports is provided between two adjacent ones of the plurality of chopping teeth. (Para. [0037], Fig. 2c)
Duncan may not explicitly teach the blade assembly further comprising:
a cutting blade configured to be driven by a power mechanism to rotate about a rotation axis provided with a cutting edge; 
Lalonde teaches a dual cutting/mulching assembly detailed above.
a cutting blade (8) configured to be driven by the power mechanism to rotate about the rotation axis having a cutting edge (13); (Fig. 2)
It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to use the chopping blade of Duncan in combination with a cutting blade as in the manner taught by Lalonde. Lalonde teaches that the combination of cutting and chopping blades was known, and Duncan at Para. [0036-0037] teaches that using a chopping blade with bent tooth-like projections creates a suction which reduces the air pressure in the mower housing, thereby straightening bent grass blades for easier cutting and swirling around the cut grass blades for mulching purposes. Duncan additionally teaches that the gaps between the teeth portions provide an exit for any sand/debris encountered by the chopping blade.


REGARDING CLAIM 18
Duncan/Lalonde teaches the blade assembly of claim 16. Duncan further teaches
wherein the chopping body is a plate (Para. [0039] teaches that chopping body 12 is a steel plate) comprising a mounting portion (11d) and an extension wing (11a), the mounting portion is connected with the power mechanism (through mounting hole 22), the extension wing extends radially outward from the mounting portion, and the plurality of chopping teeth are provided on the extension wing. (Fig. 1a)

REGARDING CLAIM 19
Duncan/Lalonde teaches the blade assembly of claim 16. Duncan further teaches
wherein the plurality of chopping teeth and the chopping body are integrally formed or separately formed (Fig. 2c shows that the teeth 20 are integrally formed to chopping body 12) 
and at least one edge of each of the plurality of chopping teeth is provided with a chopping edge. (Para. [0036] teaches that each tooth 20 may be twisted such that a sharp cutting edge is slightly forward from the rest of the tooth.)


6.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan/Lalonde as applied to claim 1 and 16 above, and further in view of Baran (US 7392853 B2).

REGARDING CLAIM 3
Duncan/Lalonde teaches the lawn mower of claim 1.
Duncan/Lalonde may not explicitly teach
wherein a first number of the plurality of chopping teeth of the chopping device extend in a first direction and a remaining number of the plurality of chopping teeth of the chopping device extend in a second direction opposite to the first direction.
Baran at Fig. 3 teaches an edging blade with first and second sets of teeth 12, 14 disposed at opposing ends of the blade and extending in opposite directions.
wherein a first number of the plurality of chopping teeth of the chopping device extend in a first direction and a remaining number of the plurality of chopping teeth of the chopping device extend in a second direction opposite to the first direction. (as seen from Fig. 4 and 5)
It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to modify the teeth of Duncan to extend in different directions as taught by Baran as this would result in a greater range of width covered by the teeth of chopping blade, thereby increasing the amount of times that the teeth come in to contact with the grass blades and producing a finer mulch. 

7. 	Claim(s) 4-8,10,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan/Lalonde as applied to claim 1 and 16 above, and further in view of Siler (US 20080098706 A1) (provided in applicant’s IDS filed on 12/31/2021).

REGARDING CLAIM 4
Duncan/Lalonde teaches the lawn mower of claim 1. Duncan/Lalonde may not explicitly teach 
wherein a root of each of the plurality of chopping teeth is arranged on a circumference of a distribution circle centered on the rotation axis and the plurality of chopping teeth extend in a direction parallel to the rotation axis. 
Siler at Fig. 1 teaches chopping teeth (34) on a chopping blade (11) of a lawn mower.
wherein a root of each of the plurality of chopping teeth (34) is arranged on a circumference of a distribution circle centered on the rotation axis (The root of each of the chopping teeth as seen in Fig. 1 is arranged on a circumference of a distribution circle, which is simply a circle centered on the rotation axis as defined by the applicant.)
and the plurality of chopping teeth (34) extend in a direction parallel to the rotation axis. (Fig. 1)
Siler at Para. [0019] teaches that the vertical mulching blades create grass clippings with a very small length, i.e., they create a finely chopped grass mulch. It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to incline the teeth at any reasonable angle, such as parallel to the axis of rotation, as a matter of obvious design choice, as one of ordinary skill in the art would be able to angle the teeth according to the type of cut desired.

REGARDING CLAIM 5
Duncan/Lalonde/Siler teaches the lawn mower of claim 4. Duncan further teaches
wherein the plurality of chopping teeth are arranged on the chopping body at a distance from each other along a radial direction of the distribution circle. (The chopping teeth 20 are disposed at different distances away from the rotational center 22 of the blade, thereby meeting the limitation of being arranged on the circumference of a distribution circle, which is simply a circle centered on the rotation axis as defined by the applicant.)

REGARDING CLAIM 6
Duncan/Lalonde/Siler teaches the lawn mower of claim 4. Duncan further teaches
wherein the plurality of chopping teeth are symmetrically distributed about a center of the chopping device. (The Examiner interprets “symmetrically distributed about a center” to mean along any direction, as neither the claim language nor the disclosure specifies an axis for symmetry. The teeth 20 of Duncan thereby meet the limitation of being symmetrically distributed about a center of the chopping device as each end of the blade has identically sized and spaced teeth.)

REGARDING CLAIM 7
Duncan/Lalonde/Siler teaches the lawn mower of claim 4. Duncan further teaches
wherein the chopping body is a plate (Para. [0039] teaches that chopping body 12 is a steel plate) comprising a mounting portion (11d) and an extension wing (11a), the mounting portion is connected with the power mechanism (through mounting hole 22), the extension wing extends radially outward from the mounting portion, and the plurality of chopping teeth are provided on the extension wing. (Fig. 1a)

REGARDING CLAIM 8
Duncan/Lalonde/Siler teaches the lawn mower of claim 7. Duncan further teaches
wherein the extension wing has a leading edge (11b) and a trailing edge (11c), the leading edge is located in front of the trailing edge when the extension wing rotates, and the plurality of chopping teeth are provided on at least one of the leading edge or the trailing edge. (Fig. 1a shows that the teeth are provided on the trailing edge.)

REGARDING CLAIM 10
Duncan/Lalonde/Siler teaches the lawn mower of claim 8. Duncan further teaches
wherein an auxiliary cutting edge ((28), Fig. 3b) is further provided on at least one of the leading edge or the trailing edge.

REGARDING CLAIM 17
Duncan/Lalonde teaches the blade assembly of claim 16. 
Duncan/Lalonde may not explicitly teach
wherein a root of each of the plurality of chopping teeth is arranged on a circumference of a distribution circle centered on the rotation axis and the plurality of chopping teeth extend in a direction parallel to the rotation axis.
Siler teaches a similar tooth for a chopping blade detailed above.
wherein a root of each of the plurality of chopping teeth (34) is arranged on a circumference of a distribution circle centered on the rotation axis (The root of each of the chopping teeth as seen in Fig. 1 is arranged on a circumference of a distribution circle, which is simply a circle centered on the rotation axis as defined by the applicant.)
and the plurality of chopping teeth (34) extend in a direction parallel to the rotation axis. (Fig. 1)
Siler at Para. [0019] teaches that the vertical mulching blades create grass clippings with a very small length, i.e., they create a finely chopped grass mulch. It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to incline the teeth at any reasonable angle, such as parallel to the axis of rotation, as a matter of obvious design choice, as one of ordinary skill in the art would be able to angle the teeth according to the type of cut desired.

8.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan/Lalonde/Siler as applied to claim 8 above, and further in view of Warashina et al. (US 20060042216 A1).

REGARDING CLAIM 9
Duncan/Lalonde/Siler teaches the lawn mower of claim 8. Duncan further teaches 
wherein a rotational speed of the chopping device is R revolutions per minute, a number of the plurality of chopping teeth provided on one of the leading edge and the trailing edge of the extension wing is N, N is inversely proportional to R,
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Para. [0036] teaches that the blade may have as few as 2 teeth or as many as six teeth, and that the rotational speed of the blade is affected by the teeth. One of ordinary skill in the art would recognize that an increase in teeth would lead to an increased mulching effect with every rotation, therefore the blade would not have to rotate as fast to achieve the same results.) 
Duncan/Lalonde/Siler may not explicitly teach
and 200<R/N<1800.
Warashina at Fig. 10 teaches two cutter blades (14,15) on a lawn mower that work in combination to cut and mulch grass. Para. [0073] teaches that the upper blade (15) rotates at 2750 RPM, which is taken to represent a normal rotational speed of a mulching blade under normal working conditions. It has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date, to set the mulching blade of Duncan to rotate at a similar speed. Performing the R/N operation for the blade of Duncan given the rotational speed of Warashina and the disclosed range for the number of teeth (2-6), a range of 458-1375 RPM is obtained, which falls within the claimed range of 200 and 1800 RPM. Same here


9.	Claim(s) 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan/Lalonde as applied to claim 1 and 16 above, and further in view of Wolf (US 4269020 A US 4269020 A).
REGARDING CLAIMS 14 and 20
Duncan/Lalonde teaches the lawn mower of claim 1 and 16. Lalonde further teaches
wherein the chopping device (9) is provided above the cutting blade (C2, L62-66, Fig. 2) and the cutting blade (8) is further formed with a guiding portion (14) for guiding an airflow generated by operation of the lawn mower upward. (C2, L34-38)
Duncan/Lalonde does not explicitly teach
The guiding portion being a plurality of guiding portions

Wolf at Fig. 2 teaches a grass mower device (1) for impelling grass clippings. The grass mower device comprises a plurality of upwardly inclined tines (3) which act to create an airflow which impels the grass clippings. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to design the cutting blade with the plurality of tines as taught by Wolf in order to create an air flow that will guide the grass clippings in a desired direction, either for mulching or collecting. 


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meinerding (US 5291725 A) discloses a rotary mower blade with a plurality of shredders extending in different directions from the blade. Brown (US D755858 S) discloses a blade assembly. Goudeau (US 20130199148 A1) discloses a cutting blade method and apparatus. Turner et al. (US 20060213342 A1) discloses a wear resistant cutting blade. Wadzinski (US 6688095 B2) discloses a blade coupler assembly. Turner et al. (US 6487840 B1) discloses a combined mulching and shredding blade. Sullivan (US 6145290 A) discloses a combination mulching and discharging mower blade. Roth (US 5899053 A) discloses a lawn mower blade with a scalloped cutting edge. Carroll (US 5209052 A) discloses a cutting and mulching blade assembly. Barrera (US 5197268 A) discloses a mulching blade. Wolf (US 4269020 A) discloses a mower blade with upwardly curving tines. Deans et al. (US 3998037 A) discloses a blade for mulching leaves. Cope (US 3538692 A) discloses a grass mowing and mulching device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/             Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                           


/JULIA C TRAN/Examiner, Art Unit 3671